ORDER
PER CURIAM.
Marcus A. Jones appeals from the trial court’s entry of judgment and sentence *609after a jury found him guilty of driving while intoxicated and driving while revoked. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting-forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2017).